NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAR 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JUVENTUS JULIUS TAN,                               No. 13-74356

               Petitioner,                          Agency No. A095-023-661

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Juventus Julius Tan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the agency’s determination that the incidents

Tan experienced in Indonesia, even considered cumulatively, did not rise to the

level of persecution. See id. at 1059-60 (record did not compel finding of past

persecution where petitioner was robbed and beaten as a youth, and accosted by a

mob); see also Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (record did

not compel finding of past persecution where petitioner suffered discrimination

and harassment, but no significant physical violence). Substantial evidence also

supports the agency’s determination that, even under a disfavored group analysis,

Tan failed to demonstrate sufficient individualized risk of harm as a Chinese

Christian to establish a well-founded fear of future persecution in Indonesia. See

Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009). We reject Tan’s contentions

that the agency failed to consider evidence or otherwise erred in analyzing his

claim. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010). Thus,

Tan’s asylum claim fails.

      Because Tan failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).




                                         2                                   13-74356
      Finally, substantial evidence supports the agency’s denial of Tan’s CAT

claim because he failed to demonstrate it is more likely than not he would be

tortured if returned to Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th

Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                  13-74356